Exhibit 10.20

 

Portions of this document have been redacted pursuant to a Request for
Confidential Treatment.

Redacted portions are indicated with the notation “[*****]”

 

DEVELOPMENT

AND

INITIAL SUPPLY

AGREEMENT

 

This Agreement is made and entered into on this 19th day of November 2003

 

BY AND BETWEEN:    BioMarin Pharmaceutical, Inc.      371 Bel Marin Keys Blvd.,
Suite 210      Novato, CA 94949      USA

 

(hereinafter referred to as “BioMarin”; of the one part)

 

AND:    Merck Eprova AG      Im Laternenacker 5      8200 Schaffhausen     
Switzerland

 

(hereinafter referred to as “Epro”; of the other part)

 

BioMarin and Epro hereinafter sometimes individually referred to as “Party” and
collectively as “Parties”.

 

SECTION 1—PREAMBLE

 

WHEREAS, BioMarin is a well-known developer of pharmaceutical products for rare
diseases;

 

WHEREAS, BioMarin is interested in developing Tetrahydrobiopterin for the
treatment of genetic diseases such as phenylketonuria (PKU);

 

Page 1 of 40



--------------------------------------------------------------------------------

Portions of this document have been redacted pursuant to a Request for
Confidential Treatment.

Redacted portions are indicated with the notation “[*****]”

 

WHEREAS, Epro has expertise and know-how in process development, formulation and
manufacturing of reduced folate and pterins and cGMP production of active
pharmaceutical ingredients;

 

WHEREAS the Parties have signed a term sheet, that is attached to this Agreement
as Schedule 1.

 

NOW, THEREFORE, IN CONSIDERATION OF THE MUTUAL COVENANTS AND AGREEMENTS HEREIN
CONTAINED, IT IS HEREBY AGREED BY THE PARTIES HERETO AS FOLLOWS:

 

SECTION 2—DEFINITIONS

 

In this Agreement the following terms, whether used in the singular or plural,
shall, as used herein, have the following respective meanings:

 

2.1 “Affiliates” means any individual, company, partnership or other entity,
which directly or indirectly, at present or in the future, controls, is
controlled by or is under common control with a Party.

 

2.2 “Agreement” means this Development and Initial Supply Agreement.

 

2.3 “Arbitration Request” has the meaning ascribed thereto in Section 17.2.

 

2.4 “Batch Records” means, for each separate and distinct quantity of Product
designated by a batch number, the production protocols and all amendments
thereto, to be agreed upon between the Parties and such other documentation
related to the manufacture of the batch as reasonably requested by BioMarin.

 

2.5 “BioMarin Field of Use” means use of the Product in the field of single gene
disorders, including the indication of phenylketonuria (“PKU”). Specifically
excluded is any single-gene disorder based on mutation or deletion of the nitric
oxide synthase gene.

 

2.6 “BioMarin Proprietary Information” means all Intellectual Property Rights of
BioMarin developed outside the scope of the Project, whether developed before or
after the date of this Agreement.

 

Page 2 of 40



--------------------------------------------------------------------------------

Portions of this document have been redacted pursuant to a Request for
Confidential Treatment.

Redacted portions are indicated with the notation “[*****]”

 

2.7 “BioMarin Technology” means any and all current and future BioMarin
Proprietary Information that is disclosed, either directly or indirectly, by
BioMarin to Epro in the course of performing the Project or that is used in the
manufacture of Product.

 

2.8 “Certificate of Analysis” (“CoA”) shall mean the certificate of analysis for
each batch of Product delivered to BioMarin.

 

2.9 “cGMP” means current good manufacturing practices and general biological
products standards as promulgated under the US Federal Food Drug and Cosmetic
Act at 21 CFR and the EEC Guide to Good Manufacturing Practices for Medical
Products (Vol. IV—rules governing medical products in the European Community
1989) in the most recent version.

 

2.10 “Claims” has the meaning ascribed thereto in Section 11.2.

 

2.11 “Commercial Supply and License Agreement” has the meaning ascribed thereto
in Section 5.3.

 

2.12 “Costs” means the provable costs for the Project, which shall include the
costs for the lab and the manufacturing unit as well as the costs of raw
materials, filters, resins, external testing, out of pocket expenses,
transportation and insurance of Product, brokers fees, customs duties, import
duties, excise taxes, and other taxes directly related to the Product.

 

2.13 “Dispute” has the meaning ascribed thereto in Section 17.1.

 

2.14 “Documents” means the Specifications, Batch Records, Certificate of
Analysis containing the outcome of the tests on the final bulk Product,
Manufacturing Instructions, and the chemistry manufacturing and control (CMC)
part of BioMarin’s investigational new drug (IND) amendment insofar as related
to Epro’ activities under this Agreement, and all amendments thereto, to be
agreed upon between the Parties.

 

2.15 “Epro Field of Use” means use of the Product in the field of endothelial
dysfunctions using modulation of nitric oxide synthase (“NOS”).

 

2.16 “Epro Proprietary Information” means all Intellectual Property Rights of
Epro developed outside the scope of the Project, whether developed before or
after the date of this Agreement, which explicitly shall include the already
existing know-how for the stabilization of the Product.

 

Page 3 of 40



--------------------------------------------------------------------------------

Portions of this document have been redacted pursuant to a Request for
Confidential Treatment.

Redacted portions are indicated with the notation “[*****]”

 

2.17 “Epro Technology” means any and all current and future Epro Proprietary
Information that is disclosed, either directly or indirectly, by Epro to
BioMarin in the course of performing the Project or that is used in the
manufacture of Product.

 

2.18 “Force Majeure” has the meaning ascribed thereto in Section 19.1.

 

2.19 “Intellectual Property Rights” means, whether or not protected or
protectible under any particular law, all patents, patent applications,
patentable subject matter, copyrights, copyrightable subject matter, ideas,
inventions, discoveries, devices, designs, apparatuses, practices, processes,
methods, products, cell lines, samples, trade secrets, technology, know-how,
software, hardware, improvements (and the goodwill pertaining thereto).

 

2.20 “Manufacturing Instructions” means the protocols for manufacturing the
Product and all amendments thereto, to be developed pursuant to this Agreement
and to be agreed upon between the Parties.

 

2.21 “Parties” means Epro and BioMarin collectively.

 

2.22 “Party” means either Epro or BioMarin, as appropriate.

 

2.23 “Process” means the processes to be developed by Epro for manufacturing of
the Product and shall include further development of a chemically stable form of
the Product, and development of analytical methods for in-process control and
final Product release.

 

2.24 “Product” means (6R)-5,6,7,8-Tetrahydro-L-biopterin dihydrochloride
(Tetrahydrobiopterin, BH4) intended for use as an active pharmaceutical
ingredient.

 

2.25 “Project” means the development of the Process and the initial
manufacturing of a chemically stable form of the Product for preclinical and
clinical trials using the Process, as further described in this Agreement and in
Schedule 2 annexed hereto and all amendments thereto, as may be agreed upon
between the Parties.

 

2.26 “Project Intellectual Property Rights” means all Intellectual Property
Rights, including but not limited to improvements specifically related to the
Process discovered or developed by Epro in the course of performing the Project
and manufacturing the Product.

 

2.27 “Project Manager” means the individual of each of the Parties responsible
for the scientific and technical components of the Project as well as for
controlling Costs,

 

Page 4 of 40



--------------------------------------------------------------------------------

Portions of this document have been redacted pursuant to a Request for
Confidential Treatment.

Redacted portions are indicated with the notation “[*****]”

 

sufficiently dedicated to the Project in order for each of the Parties to carry
out the Project using its best reasonable efforts.

 

2.28 “Proprietary Information” has the meaning ascribed to it in Section 13.1.

 

2.29 “Quality Agreement” has the meaning ascribed thereto in Section 5.2.

 

2.30 “Release” means that, after Product has been manufactured, the Product
meets the relevant Specifications and the Process used for manufacturing the
Product was in compliance with cGMP as determined by Epro’s quality assurance
department, in addition to approval of receipt of API by BioMarin.

 

2.31 “Specifications” means the specifications, technical data and/or formulae
of the Product, as further described in Schedule 3 annexed hereto and being a
part hereof, and all amendments thereto, to be agreed upon between the Parties.

 

2.32 “Term Sheet” means the Term Sheet executed by the Parties and attached
hereto as Schedule 1.

 

SECTION 3—OBJECTIVES AND OBLIGATIONS OF THE PARTIES

 

The objective of the Project is to develop and optimize synthetic routes for the
commercial scale manufacture of the Product for use as an active pharmaceutical
ingredient in the treatment of indications in the BioMarin and Epro Fields of
Use. The Parties hereby acknowledge and agree that there is no guarantee that
the objective will be achieved, that the Product will be commercially
exploitable or profitable or that the Product will be delivered in the time
frames provided in this Agreement.

 

Epro will use its best efforts to deliver Product in the quantities and in the
time frames specified in Schedule 2. Epro will place a high priority on carrying
out this Project as reflected by the resources and scheduling that are dedicated
to this Project.

 

BioMarin will use its best efforts to provide Epro with the assistance and
support related to the Project specified in this Agreement. BioMarin will place
a high priority on carrying out this Project as reflected by the resources and
scheduling that are dedicated to this Project.

 

Page 5 of 40



--------------------------------------------------------------------------------

Portions of this document have been redacted pursuant to a Request for
Confidential Treatment.

Redacted portions are indicated with the notation “[*****]”

 

In the event that, despite Epro’s best efforts, it is unable to provide Product
as specified in Schedule 2, BioMarin will have the right to terminate this
Agreement pursuant to Section 14.4.

 

SECTION 4—DEVELOPMENT OF PRODUCT

 

4.1 Epro has developed special know-how in the area of stabilizing folates as
well as procedures for the stabilization of the Product. Epro will expand this
know-how and bear the costs of the development necessary to file a first patent
application.

 

4.2 Epro will use its best efforts to expand its know-how to develop and
optimize the Process for manufacturing the Product via new economic synthetic
routes according to the proposals in Schedule 4 as well as include its existing
and further explored know-how on the stabilization of the Product. The Costs
related to development and manufacture of the Product will be shared between the
Parties as set forth in Section 6.

 

4.3 The ownership and protection of the Intellectual Property related to the
Product and Program, as between the Parties, will be governed by Section 10.

 

SECTION 5—MANUFACTURING OF PRODUCT

 

5.1 Epro shall use its best efforts to manufacture the Product in the quantities
and at the times specified in Schedule 2, attached hereto. The Product shall be
manufactured in accordance with the Specifications and for clinical uses under
cGMP.

 

5.2 All manufacturing activities related to the Project will be conducted in
accordance with the terms of this Agreement and a Quality Agreement to be
negotiated by the Parties (the “Quality Agreement”). The Quality Agreement will
include the detailed requirements related to the manufacture and Release of the
Product, including, without limitation, the procedures and requirements related
to the Documents, Manufacturing Instructions, Batch Records and Certificate of
Analysis. The Parties will use their best efforts to finalize the Quality
Agreement within sixty (60) days after the date of this Agreement. If the
Parties are unable to finalize the Quality Agreement, senior management of each
Party will discuss all open issues and, if still unable to finalize the Quality
Agreement, will participate, in good faith, in commercial mediation to resolve
any open issues. The cost of such mediation shall be split equally between the
Parties.

 

Page 6 of 40



--------------------------------------------------------------------------------

Portions of this document have been redacted pursuant to a Request for
Confidential Treatment.

Redacted portions are indicated with the notation “[*****]”

 

5.3 In anticipation of the possibility that, in BioMarin’s discretion, BioMarin
determines that the clinical trials related to the Product in one or more
indications in the BioMarin Field of Use are successful and that BioMarin wishes
to proceed with commercialization of the Product, or in the event that Epro
develops the Product for an indication in the Epro Field of Use, or the Parties
develop an alternate commercial application for the Product or the Project
Intellectual Property Rights, the Parties will execute a Commercial Supply and
License Agreement (the “Commercial Supply and License Agreement”) that the
Parties expect will supersede this Agreement, include the development terms
contained herein and the additional terms set forth in the Term Sheet related to
commercialization, the manufacturing protocols contained in the Quality
Agreement and such other terms and conditions as the Parties may agree. The
Commercial Supply and License Agreement shall also include the terms of the
license from, and royalty payable to, BioMarin related to Epro’s use of the
Project Intellectual Property Rights in Epro’s Field of Use and the terms
related to other commercial applications for the Product or the Project
Intellectual Property Rights, all as set forth in the Term Sheet.

 

5.4 To facilitate this process, the Parties will use their best efforts to
negotiate and execute a Commercial Supply and License Agreement within ninety
(90) days after the date of this Agreement. If the Parties are unable to
finalize the Commercial Supply and License Agreement, senior management of each
Party will discuss all open issues and, if still unable to finalize the
Commercial Supply and License Agreement, will participate, in good faith, in
commercial mediation to resolve any open issues. The cost of such mediation
shall be split equally between the Parties.

 

SECTION 6—COSTS

 

6.1 BioMarin has previously paid [****] in connection with the execution of the
Term Sheet and has paid an additional [****] one month after execution of the
Term Sheet. Such amounts shall be a credit against BioMarin’s first payments due
pursuant to Section 6.2(a)(i).

 

Page 7 of 40



--------------------------------------------------------------------------------

Portions of this document have been redacted pursuant to a Request for
Confidential Treatment.

Redacted portions are indicated with the notation “[*****]”

 

6.2 The Costs for the Project, including VAT if applicable, shall accrue as
incurred by Epro and shall be invoiced on a monthly basis, in arrears, to
BioMarin in accordance with the following:

 

(a) For Epro’s evaluation, development and optimization of new synthetic routes
for Product manufacturing, as provided in Section 4, and [****] grams of
Products for each delivery (as provided in Schedule 2), the Parties will pay as
follows:

 

(i) BioMarin will pay [****] of Costs up to total incurred Costs of [****] and
Epro will pay [****] of these costs;

 

(ii) between [****] of total incurred Costs, BioMarin will pay [****] of these
Costs and Epro will pay [****] of these costs; and

 

(iii) over [****].

 

(b) For bulk substance manufacturing of [****] (or as specified by BioMarin) of
cGMP grade, chemically stable Product for clinical trials, BioMarin shall pay
[****] and Epro shall pay [****] of the Costs related to such manufacturing,
provided that [****]. For additional amounts of Product the Costs will be shared
by the Parties as mentioned above [****].

 

6.3 The disposal of organic and all other waste is included in the Costs.

 

6.4 All invoices will be submitted to BioMarin with copies of invoices from
Epro’s suppliers to support the charges. Appropriately documented Epro invoices
shall be paid by BioMarin, in US Dollars, within thirty (30) days of their
receipt to the bank account specified on Epro’s invoices. In the event that
BioMarin does not pay any undisputed invoice within the period provided above,
BioMarin will also pay interest on unpaid amounts at a rate of ten percent (10%)
per annum, until paid in-full.

 

6.5 Additionally, Epro shall carry out, at its expense, all drug substance
(“API”) related testing, including but not limited to stability testing.
BioMarin will bear 100% of the costs (and responsibility) related to clinical
and commercial drug product formulation (e.g., tableting of Product, packaging
and labeling) for any indication in the BioMarin Field of Use. In the event that
BioMarin chooses an outside contractor for Product-related testing, Epro shall
provide support, at BioMarin’s option, to the BioMarin chosen contractor for the
development of Product related testing, such as API assay testing at BioMarin’s
expense. Epro shall perform these services at rates to be negotiated by the
Parties, provided that, in any event, such rates will be commercially
reasonable.

 

6.6 BioMarin will bear 100% of costs relating to clinical trials of the Product
in the indication of PKU and any other indication in the BioMarin Field of Use.
BioMarin will have

 

Page 8 of 40



--------------------------------------------------------------------------------

Portions of this document have been redacted pursuant to a Request for
Confidential Treatment.

Redacted portions are indicated with the notation “[*****]”

 

sole authority to direct the trials. BioMarin will bear 100% of costs relating
to commercialization in the indication of PKU or any other indication in
BioMarin’s Field of Use.

 

SECTION 7—MANAGEMENT OF THE PROJECT

 

7.1 The Parties hereby agree that the Project shall be under the day-to-day
supervision of the Project Manager of each Party.

 

7.2 The Parties shall work in conjunction with the Project Manager to ensure the
satisfactory performance of the Project.

 

7.3 The Project Manager shall be entitled to propose recommendations to the
Parties to ensure that the Project meets its objectives.

 

7.4 The Project Manager shall be in charge of all managerial and scientific
aspects of the Project and shall maintain communication with the Parties in
connection therewith.

 

7.5 Epro shall permit any authorized BioMarin representatives to visit, during
regular business hours, the site where the Project is being conducted to
evaluate the progress thereof, unless such visit would conflict with a
prearranged visit by another client. This includes permitting authorized
BioMarin representatives in the plant during clinical manufacturing runs. Said
visit shall be made subject to five (5) days advanced notice of the requirement
of such visit, such notice to be given to Epro by BioMarin.

 

7.6 The Parties may use electronic mail to communicate during the performance of
the Project. The Parties shall use all reasonable measures to ensure the
confidentiality of information so communicated. Documents will be transmitted as
secured PDF documents with controls and digital signatures as determined by the
BioMarin Information Technology department. Electronic control measures will be
controlled, developed and paid for by BioMarin. Epro will work with BioMarin to
develop and implement electronic communication security.

 

SECTION 8—AUDITS AND CUSTOMER REGULATORY APPROVALS

 

8.1 Epro grants BioMarin the right to audit or to appoint third parties to
audit, at any reasonable time, the facilities employed and the documentation
utilized by Epro for performing the Project, usually once per year. BioMarin
will notify Epro at least ten (10) calendar days in

 

Page 9 of 40



--------------------------------------------------------------------------------

Portions of this document have been redacted pursuant to a Request for
Confidential

Treatment. Redacted portions are indicated with the notation “[*****]”

 

advance of such an audit by BioMarin or by a third party. Both Parties will bear
their own costs associated with such audits.

 

8.2 Epro permits inspections of Epro’s facilities by governmental authorities of
all jurisdictions (such as the United States Food and Drug Administration and
equivalent European regulatory authorities) for any import or export license,
registration or pending registration for manufacturing of Product during the
term of this Agreement.

 

8.3 For up to ten (10) years after the last registration or commercial sale
approval requested by BioMarin for Product has been granted by governmental
authorities, Epro shall store all Documents, or a copy thereof if the Documents
have been provided to BioMarin, under conditions similar to the conditions under
which Epro stores its own important information. BioMarin shall inform Epro of
the date of the last granted Product registration or commercial sale approval.
At BioMarin’s written request, Epro will deliver the Documents immediately, or
the copy thereof, to an address indicated by BioMarin or destroy the Documents
or the copy thereof.

 

SECTION 9—SUBCONTRACTING

 

Epro shall not be entitled to subcontract any portion of its obligations
hereunder to any third party unless BioMarin has provided prior written approval
for Epro to utilize the subcontracted party for the specific activities
undertaken, which approval may only be withheld with reasonable grounds in
writing. BioMarin has therefore the right to review any contract between Epro
and any subcontractor. Epro will be responsible for all activities of any
subcontractor, as if Epro had performed such activities. As a condition to any
subcontracting, such subcontractor must agree to grant BioMarin the inspection,
audit, documentation, intellectual property and other rights related to the
services to be provided by the subcontractors as if Epro had provided the
services directly. Signing of this Agreement by BioMarin will serve as
retroactive, prior written approval for Epro to utilize Solvias and Prof. W.
Pfleiderer as a subcontracted party.

 

SECTION 10—PROJECT INTELLECTUAL PROPERTY RIGHTS

 

10.1 BioMarin declares that it has the full right and title to make available
the BioMarin Technology to Epro. Epro may use the BioMarin Technology solely to
perform the Project. Epro declares that it has the full right and title to make
available the Epro Technology to BioMarin. BioMarin may use the Epro Technology
solely as provided in this Agreement.

 

Page 10 of 40



--------------------------------------------------------------------------------

Portions of this document have been redacted pursuant to a Request for
Confidential

Treatment. Redacted portions are indicated with the notation “[*****]”

 

10.2 All BioMarin Proprietary Information shall remain the sole and exclusive
property of BioMarin. BioMarin will grant Epro a nonexclusive, royalty-free,
worldwide license for use of BioMarin derived preclinical and clinical data
evaluating API to Epro for regulatory filings in Epro’s Field of Use. All Epro
Proprietary Information shall remain the sole and exclusive property of Epro,
which explicitly shall include the already existing know-how as well as the
know-how developed during this Agreement for the stabilization of the Product.

 

10.3 Both Parties shall own in equal shares all Project Intellectual Property
Rights. Epro and BioMarin shall be listed as co-owners on intellectual property
filings related to the Project Intellectual Property Rights. Each Party shall
promptly disclose to the other Party the development or discovery of any Project
Intellectual Property Rights considered to be patentable or the subject of any
form of registration to the other Party. All references to a patent (or
patentable) in this Article 10 shall include any similar registration or filing
in any country intended to protect the Parties’ interest in Project Intellectual
Property Rights.

 

10.4 For a fast first filing e.g. a provisional or a priority patent application
related to Project Intellectual Property Rights, Epro shall, as soon as
possible, execute all instruments and do all things reasonably necessary to file
patents or to seek similar protection for the Project Intellectual Property
Rights jointly in the name of Epro and BioMarin. Both Parties will bear, in
equal shares, all costs and responsibility for all aspects of patent filings,
patent prosecution and patent defense related to the Intellectual Property
Rights, including all costs and strategy decisions.

 

10.5 Each Party shall promptly inform in writing the other Party which of its
employee(s) is or are involved in the development of any particular Project
Intellectual Property Right. Depending on each individual’s involvement in
invention development, such employees will be listed as inventors on patent
filings related to the Project Intellectual Property Rights.

 

After the first patent filing according to Section 10.4, the Parties will
hereinafter agree on an appropriate course of action for filing applications for
Project Intellectual Property Rights, including which Party is to be responsible
for the preparation, filing and prosecution of such applications and in which
countries of the world to file such applications, subject to the minimum
requirements below. The filing of such applications, and the maintenance of any
resulting patents, on Project Intellectual Property Rights shall be subject to
mutual agreement between the Parties. All costs related to patent applications,
prosecution and maintenance for Project Intellectual Property Rights shall be
shared equally between the Parties, unless otherwise agreed by the Parties.

 

Page 11 of 40



--------------------------------------------------------------------------------

Portions of this document have been redacted pursuant to a Request for
Confidential

Treatment. Redacted portions are indicated with the notation “[*****]”

 

The other Party shall, at its own cost furnish the filing Party with all
documents, or other assistance, that may be necessary for the filing and
prosecution of each such application. The filing Party shall keep the other
Party fully informed and provide an opportunity to advise and comment in the
preparation, prosecution and maintenance of the Project Intellectual Property
Rights according to the provisions of this Section 10.5. Unless otherwise agreed
by both Parties in writing, the minimum required activities for patent filing
and prosecution include:

 

(a) maintain system for submission, review and record-keeping of invention
disclosures;

 

(b) assess patentability and freedom to operate of proposed inventions;

 

(c) file provisional or non-provisional applications on patentable subject
matter;

 

(d) within one year of filing a provisional application, make a decision whether
to convert to nonprovisional or file nonprovisional claiming priority to
provisional application;

 

(e) file continuations, continuations-in-part, and divisionals as necessary such
as including but not limited to maintain pendency, to add new subject matter
such as data, and to prosecute different sets of inventions in response to an
objection based on Unity or to a restriction requirement;

 

(f) file PCT applications within a year of filing the provisional or
nonprovisional applications;

 

(g) enter National Phase in a minimum of the following countries including
Canada, Australia, Japan, Europe, and United States to obtain foreign patent
coverage;

 

(h) respond to all actions, administrative and substantive, issued by the USPTO
and foreign equivalents in a timely manner before the drop deadlines to avoid
abandonment;

 

(i) maintain annuities for all issued US patents and pending or granted foreign
patents; and

 

(j) maintain updated patent docketing system and patent files.

 

Page 12 of 40



--------------------------------------------------------------------------------

Portions of this document have been redacted pursuant to a Request for
Confidential

Treatment. Redacted portions are indicated with the notation “[*****]”

 

10.6 In the event that one of the Parties (the “First Party”) desires to file an
application for Project Intellectual Property Rights in one or more countries
wherein the other Party does not want to file, the First Party shall be entitled
to file or have filed in its own name applications for such Project Intellectual
Property Rights in such country(s) and shall be the sole owner of the resultant
Intellectual Property Rights in such country(s) and, for purposes of such
country(s) only, such Intellectual Property Rights shall no longer be considered
Project Intellectual Property Rights. All additional costs related or pursuant
to such filing, including prosecution costs, maintenance costs of the
application for and Intellectual Property Rights granted thereon shall be paid
by the First Party. In such countries, the other Party shall keep its right to
use such Project Intellectual Property Right for internal purposes only and
without a right to grant sublicenses. Relinquishing rights to any particular
Project Intellectual Property Rights in one or more countries shall not affect
such Party’s rights with respect to any other country or any other Intellectual
Property Rights. In case the First Party would like to abandon such Intellectual
Property Rights in a specific country it shall offer the other Party such
Project Intellectual Property Rights and the other Party may accept such offer
within four (4) weeks after receipt of such offer.

 

10.7 In the event that one Party wants to stop the payment of its share of the
maintenance fees or other costs in any country related to any particular patent
filing for any Project Intellectual Property Right, the other Party may assume
responsibility for all such costs. The Party discontinuing to pay its
proportionate share for one or more countries shall forthwith relinquish to the
other Party, which continues such payments, its title to and interest in such
jointly owned Project Intellectual Property Rights for the countries concerned
and, for purposes of such country(s) only, such Intellectual Property Rights
shall no longer be considered Project Intellectual Property Rights. The
relinquishing Party shall no longer have the right to use such Intellectual
Property Rights, but the rights of third parties under already existing licenses
and agreements shall not be prejudiced. Relinquishing rights to any particular
Project Intellectual Property Rights in one or more countries shall not affect
such Party’s rights with respect to any other country or any other Intellectual
Property Rights.

 

10.8 Notwithstanding Sections 10.6 or 10.7, in the event that a Party
relinquishes its rights to any Project Intellectual Property on one or more
countries pursuant to Section 10.6 or 10.7, at any time thereafter, the other
Party will assign a one half interest in such Intellectual Property Rights for
such country(s) to the relinquishing Party upon the payment by the relinquishing
party of [****] had it elected to pay its portion of the patent filing,
prosecution and maintenance costs. After such payment, such Intellectual
Property Rights shall again be considered Project Intellectual Property Rights,
subject to the terms of this Agreement.

 

Page 13 of 40



--------------------------------------------------------------------------------

Portions of this document have been redacted pursuant to a Request for
Confidential

Treatment. Redacted portions are indicated with the notation “[*****]”

 

10.9 Except as otherwise expressly provided herein, each Party shall have an
equal, undivided interest in and to Project Intellectual Property Rights.
Subject to the limitations, including the payment of royalties, as contained in
this Agreement, each Party shall have the right to use the Project Intellectual
Property Rights, as it deems appropriate in its Field of Use. A license to third
parties to such Project Intellectual Property Rights outside the Field of Use of
each of the Parties shall, however, be granted by one Party only after receipt
of the other Party’s written consent which may be withheld for any reason
whatsoever.

 

10.10 If one of the Parties becomes aware of (i) any product or activity of any
kind that involves or may involve an infringement or violation of Project
Intellectual Property Rights, or (ii) any third-party action, claim or dispute
(including, but not limited to, actions for declaratory judgment alleging the
invalidity or non-infringement) based upon or arising out of Project
Intellectual Property Rights, then such Party shall promptly notify the other in
writing of any such infringement, violation, action, claim or dispute.

 

Both Parties will then have the right commonly:

 

(a) to determine the appropriate course of action to enforce, or otherwise abate
the infringement of, or defend third-party actions regarding, such Project
Intellectual Property Rights;

 

(b) to take, or refrain from taking, appropriate action to enforce, or defend
third-party actions regarding such Project Intellectual Property Rights;

 

(c) to control any litigation or other enforcement action regarding such Project
Intellectual Property Rights; and

 

(d) to enter into, or permit, the settlement of any such litigation or other
enforcement action regarding such Project Intellectual Property Rights.

 

10.11 Notwithstanding anything contained in the preceding sentence, neither
Party will settle any suit or action or otherwise consent to an adverse judgment
in such suit or action without the other Party’s prior written consent, which
consent shall not be unreasonably withheld. Each Party shall keep the other
informed on a regular basis on its taking or refraining from taking, and the
development of, any of the foregoing actions, and shall consider, in good faith,
the interests of the other under this Agreement when taking any of the foregoing
actions. Each Party shall, at its own cost, fully cooperate with the other in
the planning and execution of any suit or other action to enforce, or defend
third-party actions.

 

Page 14 of 40



--------------------------------------------------------------------------------

Portions of this document have been redacted pursuant to a Request for
Confidential

Treatment. Redacted portions are indicated with the notation “[*****]”

 

All monies recovered upon the final judgment or settlement of any suit or other
action under this Section shall be allocated first to reimbursement of fees and
expenses of each Party reasonably incurred in such action and then (a) to the
extent that the infringement relates to BioMarin’s Field of Use, such remaining
amounts shall be considered sales revenue of BioMarin attributable to the
Product; (b) to the extent that the infringement relates to Epro’s Field of Use,
such remaining amounts shall be considered sales revenue of Epro attributable to
the Product; (c) to the extent that it does not relate to either the BioMarin or
Epro Field of Use, such remaining amounts will be equally shared and (d) to the
extent that the infringement relates to more than one of the categories
described in (a)-(c), such amounts shall be equitably allocated to such
categories, based on the nature of the infringement.

 

10.12 If a Party does not within ninety (90) days, or any shorter delay imposed
by any applicable law or regulation or court or authority having jurisdiction,
after receiving notice of any infringement or violation of Project Intellectual
Property Rights, or of any third-party action, claim or dispute based upon or
arising out of Project Intellectual Property Rights, want to commence or take an
action to enforce, or otherwise abate such infringement, or defend against such
third-party action, then the other Party shall have right at its sole expense,
but not the obligation to initiate adequate steps as mentioned above and shall
be solely responsible for all expenses associated therewith.

 

10.13 Consistent with its commercialization role, BioMarin shall be responsible
for and will decide, in its sole discretion, about all aspects of the filing,
prosecution, defense and maintenance of trademarks related to the Product in
BioMarin’s Field of Use, including all costs and strategy decisions concerning
such trademarks BioMarin shall provide Epro copies of official actions and other
communications from the United States Patent and Trademark Office or any foreign
equivalent, received by BioMarin or its counsel with respect to trademarks and
trademark applications related to the Product in BioMarin’s Field of Use.

 

10.14 In so far as necessary to practice and utilize the Project Intellectual
Property Rights related to the Product, Process and Project, Epro shall grant to
BioMarin a non-exclusive, royalty-free license to the Epro Technology. Pursuant
to the terms of the Commercial Supply and License Agreement, BioMarin will
receive an exclusive, worldwide license to the Epro Technology only in
BioMarin’s Field of Use to allow BioMarin to exploit the Product.

 

Page 15 of 40



--------------------------------------------------------------------------------

Portions of this document have been redacted pursuant to a Request for
Confidential

Treatment. Redacted portions are indicated with the notation “[*****]”

 

SECTION 11—WARRANTY, LIABILITY AND INDEMNIFICATION

 

11.1 Epro does not grant any warranty, either expressed or implied, legal or
conventional, with regard to the Project other than as explicitly contained or
incorporated in this Agreement and disclaims all implied warranties of
merchantability and fitness for a particular purpose.

 

11.2 Epro shall indemnify, defend and hold harmless BioMarin against and from
any and all claims, demands, losses, obligations, liabilities, damages,
deficiencies, actions, settlements, judgments, costs and expenses which BioMarin
may incur or suffer (including reasonable costs and legal fees incident thereto
or in seeking indemnification therefore), (jointly “Claims”) arising out of or
based upon:

 

(a) the breach by Epro of any of its representations, warranties, covenants or
obligations contained or incorporated in this Agreement; or

 

(b) any gross negligence or willful misconduct by Epro or its employees, agents,
sub-contractors or suppliers of raw materials in connection with the performance
of the Project; or

 

(c) alleged to result from or resulting from Epro Proprietary Information
infringing on a third party’s right;

 

except to the extent of Claims being due primarily to BioMarin’s or its
supplier’s gross negligence willful misconduct; provided, however, that IN NO
EVENT WILL EPRO BE LIABLE FOR ANY CONSEQUENTIAL, INDIRECT OR EXEMPLARY DAMAGES
SUFFERED BY BIOMARIN.

 

Epro shall, at the request of BioMarin, assume the defense of any Claim brought
against BioMarin by reason of the foregoing, using counsel reasonably acceptable
to BioMarin, and shall pay any and all damages assessed or that are payable by
BioMarin as a result of the disposition of any such Claim. Notwithstanding the
foregoing, BioMarin may be represented in any such action, suit or proceeding by
its own counsel. Such separate counsel shall be at the expense of BioMarin
unless: (a) the use of counsel chosen by Epro to represent BioMarin would
present such counsel with a conflict of interest, as reasonably determined by
BioMarin’s counsel; or (ii) the actual or potential defendants in, or targets
of, any such action include both Epro and BioMarin and BioMarin’s counsel shall
have reasonably concluded that there may be legal defenses available to BioMarin
that are different from or additional to those available to Epro.

 

Page 16 of 40



--------------------------------------------------------------------------------

Portions of this document have been redacted pursuant to a Request for
Confidential

Treatment. Redacted portions are indicated with the notation “[*****]”

 

11.3 BioMarin shall indemnify, defend and hold harmless Epro against and from
any and all Claims arising out of or based upon:

 

(a) the breach by BioMarin of any of its representations, warranties, covenants
or obligations contained or incorporated in this Agreement; or

 

(b) any gross negligence or willful misconduct by BioMarin or its employees,
agents, or suppliers of raw materials in connection with the performance of the
Project; or

 

(c) alleged to result from or resulting from BioMarin Proprietary Information
infringing on a third party’s right;

 

except to the extent of Claims being due primarily to Epro’s or its supplier’s
gross negligence willful misconduct; provided, however, that IN NO EVENT WILL
BIOMARIN BE LIABLE FOR ANY CONSEQUENTIAL, INDIRECT OR EXEMPLARY DAMAGES SUFFERED
BY EPRO.

 

BioMarin shall, at the request of Epro, assume the defense of any Claim brought
against Epro by reason of the foregoing, using counsel reasonably acceptable to
Epro, and shall pay any and all damages assessed or that are payable by Epro as
a result of the disposition of any such Claim. Notwithstanding the foregoing,
Epro may be represented in any such action, suit or proceeding by its own
counsel. Such separate counsel shall be at the expense of Epro unless: (a) the
use of counsel chosen by BioMarin to represent Epro would present such counsel
with a conflict of interest, as reasonably determined by Epro’s counsel; or (ii)
the actual or potential defendants in, or targets of, any such action include
both Epro and BioMarin and Epro’s counsel shall have reasonably concluded that
there may be legal defenses available to Epro that are different from or
additional to those available to BioMarin.

 

During the term of this Agreement, each of Epro and BioMarin shall procure and
maintain a third party and product liability insurance policy with an insurer
reasonably acceptable to the other Party, on which the non-procuring Party is
named as an additional insured, with loss limits of at least $10,000,000 per
claim with no limits on claims in a year, and provide the non-procuring Party
with a certificate from the insurer providing full information on the insurance
policy on commencement of this Agreement and at the renewal dates of the policy
or its replacement.

 

11.4 During the term of this Agreement and for a period of two (2) years
thereafter, except in compliance with portions of the Commercial Supply and
License Agreement that will be included as contemplated by the section of the
Term Sheet titled “Other fields/indications of

 

Page 17 of 40



--------------------------------------------------------------------------------

Portions of this document have been redacted pursuant to a Request for
Confidential

Treatment. Redacted portions are indicated with the notation “[*****]”

 

use” each of Epro and its officers and directors will not, directly or
indirectly, solicit or encourage any inquires or proposals or enter into or
continue any discussions, negotiations or agreements relating to the
development, manufacture or supply of the Product for use in the production of a
pharmaceutical product (including any Agreements with any Affiliates) in
BioMarin’s Field of Use, with any person other than BioMarin or its affiliates,
or provide any assistance or any information to or otherwise cooperate with any
person in connection with such inquiry, proposal or transaction. In addition,
except in compliance with portions of the Commercial Supply and License
Agreement that will be included as contemplated by the section of the Term Sheet
titled “Other fields/indications of use,” Epro may not transfer or assign any of
the Project Intellectual Property Rights to any third party without BioMarin’s
written consent, which may be withheld for any reason whatsoever . Without
limiting BioMarin’s ability to recover any other damages that may be caused by
Epro’s breach of the restrictions in this Section 11.4, in the event Epro
breaches its obligations above, Epro shall immediately refund all payments made
by BioMarin pursuant to Section 6.2.

 

SECTION 12—REPRESENTATIONS AND WARRANTIES

 

12.1 Epro hereby represents and warrants to BioMarin that:

 

(a) it is a corporation duly organized, validly existing and in good standing
under the laws of Switzerland, and has full corporate power to conduct the
business in which it is presently engaged and to enter into and perform its
obligations under this Agreement;

 

(b) it has taken all necessary corporate action under the applicable laws and
its articles of incorporation and bylaws to authorize the execution by its
undersigned officers and consummation of this Agreement. This Agreement
constitutes a valid and legally binding agreement, enforceable against it in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles;

 

(c) the performance by it of its obligations contemplated by the Project in
accordance with this Agreement will not violate the terms of any other agreement
to which it is subject to or by which it is bound;

 

(d) it has nominated the qualified people in accordance with cGMP and shall
inform BioMarin immediately of any change regarding these qualified people;

 

 

Page 18 of 40



--------------------------------------------------------------------------------

Portions of this document have been redacted pursuant to a Request for
Confidential

Treatment. Redacted portions are indicated with the notation “[*****]”

 

(e) it has the right and power to perform the activities contemplated by the
Project and this Agreement;

 

(f) to the best of Epro’s knowledge, the performance by it of the activities
contemplated by the Project in accordance with this Agreement will not infringe
upon the rights of any third party nor conflict with any law or regulation
applicable to Epro; and

 

(g) there are no actions, suits, claims, disputes of proceedings or governmental
investigations pending or threatened against it or any of its Affiliates either
at law or in equity, before any court or administrative agency or before any
governmental department, commission, board, bureau, agency or instrumentality,
or before any arbitration board or panel which would have a detrimental effect
on the Project or this Agreement. Neither Epro nor any of its officers,
directors, employees or consultants have failed to comply with any law, rule,
regulation, writ, judgment, injunction, decree, determination, award or other
order of any court or other governmental agency or instrumentality, domestic or
foreign, which failure in any case would in any material respect impair any
rights of BioMarin under this Agreement.

 

12.2 BioMarin hereby represents and warrants to Epro that:

 

(a) BioMarin is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware has full corporate power to
conduct the business in which it is presently engaged and to enter into and
perform their obligations under this Agreement;

 

(b) it has taken all necessary corporate action under the applicable laws and
its articles of incorporation and bylaws to authorize the execution by its
undersigned officers and consummation of this Agreement. This Agreement
constitutes a valid and legally binding agreement, enforceable against it in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles;

 

(c) the performance by it of its obligations contemplated by the Project in
accordance with this Agreement will not violate the terms of any other agreement
to which it is subject to or by which it is bound;

 

(d) it has the right and power to perform the activities contemplated by the
Project and this Agreement;

 

Page 19 of 40



--------------------------------------------------------------------------------

Portions of this document have been redacted pursuant to a Request for
Confidential

Treatment. Redacted portions are indicated with the notation “[*****]”

 

(e) to the best of BioMarin’s knowledge, the performance by it of the activities
contemplated by the Project in accordance with this Agreement will not infringe
upon the rights of any third party, nor conflict with any law or regulation
applicable to BioMarin; and

 

(f) there are no actions, suits, claims, disputes of proceedings or governmental
investigations pending or threatened against it or any of its Affiliates either
at law or in equity, before any court or administrative agency or before any
governmental department, commission, board, bureau, agency or instrumentality,
or before any arbitration board or panel which would have a detrimental effect
on the Project or this Agreement . Neither BioMarin nor any of its officers,
directors, employees or consultants have failed to comply with any law, rule,
regulation, writ, judgment, injunction, decree, determination, award or other
order of any court or other governmental agency or instrumentality, domestic or
foreign, which failure in any case would in any material respect impair any
rights of Epro under this Agreement.

 

SECTION 13—CONFIDENTIALITY

 

13.1 Both Parties shall maintain the confidentiality of the Manufacturing
Instructions, the Specifications, the Project Intellectual Property Rights, as
to each Party, the Proprietary Information of the other Party, and the content
of this Agreement (collectively the “Proprietary Information”) and the Parties
shall not in any way or at any time make use thereof for any purpose other than
pursuant to and in order to carry out the terms and objectives of this
Agreement.

 

13.2 Epro’s obligations contained in Section 13.1 shall not apply to BioMarin
Proprietary Information, and BioMarin’s obligations contained in Section 13.1
shall not apply to Epro Proprietary Information which provably:

 

(a) at the time of disclosure either is or was part of the public knowledge or
literature;

 

(b) after disclosure becomes part of the public knowledge or literature through
no fault or action of the receiving Party;

 

(c) the receiving Party can establish either is or was at the time of disclosure
in its lawful possession from a source other than the disclosing Party; or

 

(d) after disclosure is acquired legally by the receiving Party from a third
party.

 

 

Page 20 of 40



--------------------------------------------------------------------------------

Portions of this document have been redacted pursuant to a Request for
Confidential

Treatment. Redacted portions are indicated with the notation “[*****]”

 

13.3 The obligations set forth under Section 13.1 shall, furthermore, not apply
to Proprietary Information or the content of this Agreement that either Party is
required to disclose in prosecuting or defending litigation or in complying with
applicable governmental requirements, including the requirements of the
Securities Exchange Act of 1934, provided that the disclosing Party will, to the
extent permitted by law, allow the non-disclosing Party to seek a
confidentiality, protective or similar order.

 

13.4 Subject to the above exclusions, Epro shall not disclose BioMarin
Proprietary Information or the content of this Agreement and BioMarin shall not
disclose Epro Proprietary Information or the content of this Agreement to any
persons other than to its Affiliates, shareholders, agents, employees,
consultants, subcontractors and other authorized representatives necessarily
connected with the Project. From all such persons the Parties will, prior to his
or her receipt of BioMarin Proprietary Information or Epro Proprietary
Information respectively, obtain undertakings to maintain the confidentiality of
any such disclosure containing the obligations as set forth in Section 13.1.

 

13.5 The obligations as set forth in this Section 13 shall survive the
termination of this Agreement for ten (10) years.

 

SECTION 14—TERM AND TERMINATION

 

14.1 This Agreement shall have a term of one (1) year unless it is sooner
terminated (i) pursuant to the terms of the Commercial Supply and License
Agreement or (ii) pursuant to any other clause of this Section 14. Either Party
shall have the right to terminate this Agreement in the event that:

 

(a) the other Party (the “Defaulting Party”) fails to perform any material
obligations, warranty, duty or responsibility or is in default with respect to
any material term or condition undertaken by the Defaulting Party under this
Agreement and such failure or default continues unremedied for a period of
thirty (30) days after receipt of written notice thereof by the aggrieved Party
to the Defaulting Party; provided that if such breach cannot be reasonably cured
within thirty (30) days, such breach shall be deemed cured if the Defaulting
Party commences to cure such breach within such thirty (30) day period and
diligently continues such cure;

 

(b) the Defaulting Party is affected by a Force Majeure which cannot be removed,
overcome or abated within six (6) months (or such other period as the Parties
jointly shall determine) from the date the Defaulting Party first became
affected;

 

Page 21 of 40



--------------------------------------------------------------------------------

Portions of this document have been redacted pursuant to a Request for
Confidential

Treatment. Redacted portions are indicated with the notation “[*****]”

 

(c) the Defaulting Party ceases or takes material steps to cease carrying on its
business, or takes any action to liquidate its assets; if the Defaulting Party
files a voluntary petition in bankruptcy or for arrangement, reorganization or
other relief under any bankruptcy legislation or any similar law, now or
hereafter in effect; or files an answer or other pleading in any proceeding
admitting insolvency, bankruptcy or inability to pay its debts as they mature;
or within sixty (60) days after the filing of any involuntary proceedings under
any bankruptcy legislation or similar law, now or hereafter in effect, such
proceedings shall not have been vacated; or all or a substantial part of its
assets are attached, seized, subjected to a writ or distress warrant, or are
levied upon, unless such attachment, seizure, writ, warrant or levy is vacated
within sixty (60) days, or shall be adjudicated as bankrupt; or shall make an
assignment for the benefit of creditors or shall admit in writing its inability
to pay its debts generally as they become due or shall consent to the
appointment of a receiver or trustee or liquidator of all or the substantial
part of its property; or any order appointing a receiver, trustee or liquidator
of the Defaulting Party of all or a substantial part of its property is not
vacated within sixty (60) days following the entry thereof; if an order shall be
made or resolution passed for the winding-up or the liquidation of the
Defaulting Party or if the Defaulting Party adopts or takes any corporate
proceedings for its dissolution or liquidation; or

 

(d) Either Party may terminate this Agreement on thirty (30) days prior written
notice to the other that, in the opinion of the terminating Party, further
development of the Product is not commercially prudent for any reason. All costs
incurred by both Parties until the date of termination shall be reimbursed as
described in this Agreement within 30 days after date of termination. In the
event BioMarin terminates according to this Section 14.1(d), the assignment of
the Project Intellectual Property Right shall be negotiated in good faith.

 

14.2 In the event, BioMarin terminates this Agreement pursuant to Section 14.1
(a), (b) or (c) or Epro terminates this Agreement pursuant to Section 14.1 (d),
Epro shall provide to BioMarin protocols, methodologies, data, and materials for
synthesis and process development of Product, in addition to protocols for all
other analyses as described in this Agreement and the Quality Agreement with
sufficient detail and information to recreate all processes developed up to date
of termination in another facility.

 

14.3 Except as provided in Sections 14.2 or 14.5, upon the termination of this
Agreement:

 

(a) Epro shall return to BioMarin or destroy, immediately upon BioMarin’s
request, any and all BioMarin Technology which is in Epro’ possession and all
documents

 

Page 22 of 40



--------------------------------------------------------------------------------

Portions of this document have been redacted pursuant to a Request for
Confidential

Treatment. Redacted portions are indicated with the notation “[*****]”

 

containing such BioMarin Technology or any part thereof, and all copies and
extracts made thereof; and

 

(b) BioMarin shall return to Epro or destroy, immediately upon Epro’ first
request, any and all Epro Technology which is in BioMarin’s possession and all
documents containing such Epro Technology or any part thereof, and all copies
and extracts made thereof except as otherwise provided in this Agreement.

 

14.4 In the event that either (a) the Quality Agreement or the Commercial Supply
and License Agreement are not finalized and agreed to by both Parties within
hundred and twenty (120) days after the date of this Agreement and the Parties
are not continuing to negotiate such documents diligently and in good faith or
(b) Epro has not provided the agreed-upon [****] of Product for preclinical use
or the [****] (as determined by BioMarin) of Product for clinical use within 3
months after the dates provided in Schedule 2, and BioMarin reasonably believes
that Epro will be unable to provide the Product in a reasonable time-frame
thereafter, then each of the Parties may, at its discretion, terminate the
Agreement with a written notice of one (1) week.

 

14.5 If one of the Parties terminates the Agreement pursuant to Section 14.4
Epro will grant to BioMarin a world-wide, exclusive, sublicensable and
transferable license to, use, exploit, in any manner, modify and improve (which
improvements will be the sole property of BioMarin) the Epro Technology for use
in the BioMarin Field of Use, so as to allow BioMarin the right to continue the
Project, at its own expense. In such event, BioMarin will be entitled to retain
the Epro Technology in its possession. Further, Epro will deliver to BioMarin
copies of all documents and materials in Epro’s possession related to the
Project that BioMarin may request. Such license shall bear reasonable royalties
based on negotiations held in good faith and completed six (6) weeks after such
termination.

 

14.6 Termination of this Agreement will not affect the rights and obligations of
the Parties accrued under this Agreement prior to termination nor the provisions
contained in this Agreement, which by their purpose have a term beyond the
termination of this Agreement, including, without limitation, Sections 8.3, 10,
11, 13, 14 and 17.

 

Page 23 of 40



--------------------------------------------------------------------------------

Portions of this document have been redacted pursuant to a Request for
Confidential

Treatment. Redacted portions are indicated with the notation “[*****]”

 

SECTION 15—NOTICES

 

All notices, requests, demands and other communications hereunder shall be given
in writing and shall be given by prepaid registered mail, receipt return
requested, or by telecopy, to the other Party at the following addresses:

 

If to BioMarin:

  

Emil D. Kakkis, M.D., Ph.D.

    

BioMarin Pharmaceutical, Inc.

    

371 Bel Marin Keys Blvd., Suite 210

    

Novato, CA 94949

    

USA

With a copy to:

    

Siobhan McBreen Burke

    

Paul, Hastings, Janofsky & Walker LLP

    

515 South Flower Street, 25th Floor

    

Los Angeles, CA 90071

    

USA

If to Epro:   

Martin Ulmann

    

Merck Eprova AG

    

Im Laternenacker 5

    

8200 Schaffhausen

    

Switzerland

With a copy to:

    

Thomas Scharff, Legal Counsel

    

Merck KGaA

    

Frankfurter Strasse 250

    

64392  Darmstadt

    

Germany

(in case a letter has legal aspects)

 

or at such other address as a Party may have previously indicated to the other
Party in writing in conformity with the foregoing. Any such notice, request,
demand or other communication shall be deemed to have been received on the
seventh (7th) business day following the date of its mailing if sent by
registered mail, or the next business day immediately following the date of
transmission if sent by telecopy (or, in any event, upon actual receipt if
sooner).

 

 

Page 24 of 40



--------------------------------------------------------------------------------

Portions of this document have been redacted pursuant to a Request for
Confidential

Treatment. Redacted portions are indicated with the notation “[*****]”

 

SECTION 16—ASSIGNMENT

 

This Agreement will be to the benefit of the successors and assigns of the
Parties hereto. Notwithstanding the foregoing, except as expressly provided
herein, neither Party will be entitled to assign its rights under this Agreement
to any individual, partnership or other entity, including Affiliates, without
the prior written consent of the other Party hereto and any attempted
assignments without such written consent shall be void and of no effect.
Notwithstanding the foregoing, either Party shall be entitled, without the prior
written consent of the other Party, to assign all or part of its rights under
this Agreement to a purchaser of all or substantially all of its assets, or an
entity with which it may merge, provided that the assignee agrees in writing to
assume all obligations undertaken by its assignor in this Agreement and is not a
direct competitor of the other party. No assignment shall relieve the assigning
Party of responsibility for the performance of any of its obligations hereunder.
Specifically with regard to BioMarin, it is agreed between the Parties that
BioMarin may not assign this Agreement to any third party or to any Affiliate,
which is a contract manufacturing organization or a contract development
organization which are direct competitors of Epro.

 

SECTION 17—DISPUTES AND APPLICABLE LAW

 

17.1 In the event of a claim, controversy or dispute among the Parties hereto
arising out of or relating to this Agreement, the Quality Agreement or the
Commercial Supply and License Agreement (a “Dispute”), the Parties shall firstly
make every effort to find an amicable settlement to such dispute. Before having
recourse to arbitration under Section 17.2, the Chief Executive Officers of the
Parties, or their nominees, shall within one (1) month (which time may be
extended by mutual agreement) from a request by either Party meet and use their
best efforts to resolve any Dispute. Failing such settlement, the provisions of
Section 17.2 shall apply.

 

17.2 If the Parties are unable by negotiating in good faith to resolve the
Dispute as provided above, either Party may initiate final and binding
arbitration in accordance with the terms hereof by serving the other party with
a notice of request to arbitrate the matter (an “Arbitration Request”). The
Parties agree that service of process for an Arbitration Request may be made by
personally serving an authorized recipient of such Party at the addresses set
forth in Section 15, above.

 

(a) The arbitration shall be presided over by a panel of three (3) arbiters,
conducted in the English language and in accordance with and subject to the
International Chamber of Commerce in effect from time to time. The arbitration
proceedings shall be

 

Page 25 of 40



--------------------------------------------------------------------------------

Portions of this document have been redacted pursuant to a Request for
Confidential

Treatment. Redacted portions are indicated with the notation “[*****]”

 

conducted in the county, canton or similar political subdivision in which the
primary office of the Party receiving the Arbitration Request is located.

 

(b) Any arbitration shall include a written decision of the arbiters and such
decision shall be final and conclusive upon the Parties. The costs and expenses
of arbitration, including the compensation and expenses of the arbitrators,
shall be borne by the Parties as the arbitrators may determine. Either Party may
apply to any court that has jurisdiction for an order confirming an arbitration
awarded hereunder.

 

17.3 This Agreement is governed by and interpreted in accordance with the laws
of Switzerland.

 

SECTION 18—FAILURE TO ACT

 

Whenever a Party is given a time period pursuant to this Agreement in which to
exercise an option, make an election, give a notice or the like, failure to act
during such time period will be conclusively deemed a decision not to exercise
the option, make the election, give the notice or the like, as fully as if the
Party with the option, election, right to give notice or the like had provided
written notice of a decision not to exercise the option, make the election, give
the notice or the like.

 

SECTION 19—FORCE MAJEURE

 

19.1 The obligations of either Party hereunder shall be suspended during the
time and to the extent that such Party is prevented from complying therewith due
to any event or circumstance beyond the control and without the fault or
negligence of that Party so affected (“Force Majeure”), including, but not
limited to, inevitable accidents, perils of navigation, floods, fire, storms,
epidemics, acts of god, earthquakes, explosions, hostilities, terrorism, civil
commotion, war (declared or undeclared), orders, requisitions, insurrections,
failure or slowdown of public utilities or common carriers, inability to procure
raw materials or other circumstances or conditions of a similar nature, damage
in factories or warehouses, strikes, lockouts or any other labor difficulty at
the Parties and/or suppliers of goods, raw materials and/or excipients, lack of
conveyance, resulting in hindrance of this Agreement.

 

19.2 As soon as possible after being affected by a Force Majeure, the Party so
affected shall furnish to the other Party all particulars of the Force Majeure
and the manner in which its performance is thereby prevented or delayed. The
Party whose obligations hereunder have been

 

Page 26 of 40



--------------------------------------------------------------------------------

Portions of this document have been redacted pursuant to a Request for
Confidential

Treatment. Redacted portions are indicated with the notation “[*****]”

 

suspended shall promptly and diligently pursue appropriate action to enable it
to perform such obligations, except that the Parties shall not be obligated to
settle any strike, lockout or other labor difficulty on terms contrary to their
wishes.

 

19.3 In the event that any Force Majeure cannot be removed, overcome or abated
within six (6) months (or such other period as the Parties jointly shall
determine) from the date the Party affected first became affected, then either
Party may, at the expiration of such period by notice to the other Party
terminate this Agreement. If Epro is the Party affected by a Force Majeure, it
shall, after termination of this Agreement, assist BioMarin with all reasonable
efforts in transferring the Process to such facility as indicated by BioMarin as
soon as reasonably possible. Any costs therefore, except for providing relevant
documentation, shall be borne by BioMarin.

 

SECTION 20—MISCELLANEOUS PROVISIONS

 

20.1 Epro shall obtain all permits and licenses required in connection with its
activities under this Agreement and shall, in addition, comply with applicable
law in performing its obligations hereunder.

 

20.2 All rights and recourses of a Party under this Agreement are cumulative and
the exercise by a Party of any of its rights or recourses will not prevent it
from exercising any other right or recourse available under this Agreement or at
law. All obligations of the Parties under this Agreement are indivisible.

 

20.3 If any covenant, obligation or term hereunder or the application of any
part of this Agreement to any person, party or circumstance shall, to any
extent, be invalid or unenforceable, the remainder of this Agreement or the
application of such covenants, agreements or obligations other than those which
are held to be invalid or unenforceable shall not be affected thereby and each
covenant, obligation and agreement contained herein shall be separately valid
and enforceable to the full extent permitted by law. Any provision determined to
be invalid or unenforceable, the Parties shall use their best efforts to address
the implications of such invalidity or unenforceability to preserve the intent
of the Parties with respect thereto.

 

20.4 This is an agreement between separate entities and neither is the agent,
representative, master or servant of or possesses the power to obligate the
other or to make any warranties or representations on behalf of the other.
Nothing in this Agreement will be interpreted so as to create a relationship of
partners, joint ventures, agents, mandate, fiduciaries or any other similar
relationship between the Parties.

 

 

Page 27 of 40



--------------------------------------------------------------------------------

Portions of this document have been redacted pursuant to a Request for
Confidential

Treatment. Redacted portions are indicated with the notation “[*****]”

 

20.5 Notwithstanding the provisions of Section 18: (a) failure by either Party
to take action against the other will not affect its right to require full
performance of this Agreement at any time thereafter; (b) the waiver by either
Party of the breach of any term of this Agreement by the other Party will not
operate or be interpreted as a waiver of any subsequent breach by such Party;
and (c) no term of this Agreement will be deemed to have been waived by either
Party unless such waiver is in writing.

 

20.6 This Agreement and the documents referred to in it or attached to this
Agreement constitute the entire agreement between the Parties with respect to
the subject matter hereof and supersede all prior discussions, negotiations and
agreements with respect thereto. No amendment of, change to or variance from
this Agreement will be binding on either Party unless in writing and signed by
the Parties.

 

The following documents are attached to and form a part of this Agreement:

 

Schedule 1   Term Sheet Schedule 2   Project Proposal and Responsibilities
Schedule 3   Specifications Schedule 4   Proposed Synthetic Routes

 

20.7 Each of the Parties agrees to perform such acts, sign and deliver such
other agreements and documents, cause such meetings to be held, resolutions
passed, exercise their vote and influence as may be necessary or desirable from
time to time in order to give full effect to this Agreement.

 

20.8 This Agreement may be executed in two (2) or more counterparts, each of
which shall be an original and all of which shall constitute together but one
and the same document.

 

20.9 The headings and subheadings of the sections of this Agreement have been
included solely for ease of reference and do not form part of this Agreement.

 

20.10 All words and personal pronouns relating thereto shall be read and
construed as the number and gender of the Party or Parties referred to in each
case require and the verb shall be construed as agreeing with the required word
and/or pronoun.

 

20.11 This Agreement will not be binding upon the Parties until it has been
signed below on behalf of each Party, in which event it shall be effective as of
the date of signing.

 

Page 28 of 40



--------------------------------------------------------------------------------

Portions of this document have been redacted pursuant to a Request for
Confidential

Treatment. Redacted portions are indicated with the notation “[*****]”

 

20.12 The Parties to this Agreement acknowledge having required that this
Agreement as well as all notices, documents or agreements related to this
Agreement be drafted in English.

 

IN WITNESS WHEREOF, the Parties have signed at the place and on the date first
hereinabove mentioned.

 

BioMarin Pharmaceutical, Inc.

     

Merck Eprova AG

/s/    Emil D. Kakkis        

     

/s/    Rudolf Moser        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Emil D. Kakkis

Senior Vice President

Business Operations

     

Rudolf Moser

Scientific Director

 

/s/    Fredric D. Price        

--------------------------------------------------------------------------------

     

 

/s/    Martin Ulmann      

--------------------------------------------------------------------------------

Fredric D. Price

Chairman and Chief Executive Officer

     

Martin Ulmann

General Manager

 

Page 29 of 40



--------------------------------------------------------------------------------

Portions of this document have been redacted pursuant to a Request for
Confidential

Treatment. Redacted portions are indicated with the notation “[*****]”

 

Schedule 1

 

DEVELOPMENT, MANUFACTURING AND SUPPLY TERM SHEET

 

Matter


--------------------------------------------------------------------------------

  

Description

--------------------------------------------------------------------------------

Document Title
Description:    This Term Sheet relates to proposed terms for a Binding
Development, Manufacturing and Supply Agreement for Tetrahydrobiopterin (The
“Agreement”) between BioMarin Pharmaceutical Inc. and Merck Eprova AG
Development, Manufacturing and Supply Agreement for Tetrahydrobiopterin (the
“Agreement”) Document Date:    July 15, 2003 rev. September 53, 2003 Objective:
   Exclusive Manufacturing Agreement with License Terms API:   
(6R)-5,6,7,8-Tetrahydro-L-biopterin dihydrochloride (Tetrahydrobiopterin, BH4)
Specifications:   

According to the relevant cGMP-  and ICH-guidelines.

[****]

[****]

Parties   

Merck Eprova AG (“Epro”)

BioMarin Pharmaceutical Inc. (“BioMarin”)

Term and
termination    Expiring after X year(s), automatically renewing for 1-year
periods if no action taken. Termination can be undertaken by means of written
notification by one party at least 6 months prior to the anniversary date of the
Agreement.

 

Page 30 of 40



--------------------------------------------------------------------------------

Portions of this document have been redacted pursuant to a Request for
Confidential

Treatment. Redacted portions are indicated with the notation “[*****]”

 

Matter


--------------------------------------------------------------------------------

  

Description

--------------------------------------------------------------------------------

Process development    For Epro’s evaluation and optimization of new synthetic
routes for API manufacturing and delivery of [****] of bulk substance (API),
BioMarin will pay as follows: [****] of costs up to total incurred costs of
[****]. Between [****] of total incurred costs, BioMarin will pay [****] of
those costs. Over [****]. This shall also include development of a chemically
stable form of the API, and development of analytical methods for in-process
control and final product (API) release. Payments    After signing of this Term
Sheet, BioMarin will pay as follows: [****] for initial process development
costs within 5 days of signing this Term Sheet [****] one month after signing of
this Term Sheet, assuming negotiations for a binding Agreement are continuing in
good faith OR [****] upon signing of a binding Agreement if executed less than
one month after signing of this Term Sheet. Such amounts shall be a credit
against BioMarin’s payments related to process development as described above.
Further costs from Epro will be invoiced on a monthly basis (corresponding
progress reports will be provided as well). The terms of the “Project
Intellectual Property Rights” of this Term Sheet shall apply to all intellectual
property developed related as a result of to process development that for the
API that occurs after August 1, 2003 and occurs prior to execution of the
Agreement or prior to termination of this Term Sheet if no Agreement is
executed, whether or not the Agreement is ever executed. Bulk substance
clinical
manufacturing    For bulk substance manufacturing of [****] (or as mutually
agreed for the amount needed to complete clinical trials) of GMP grade,
chemically stable form of the API by Epro for all clinical trials, BioMarin
shall pay [****] and Epro shall pay [****] of total incurred costs, provided
that [****.] Clinical and    BioMarin will bear 100% of the costs (and
responsibility) for formulation

 

Page 31 of 40



--------------------------------------------------------------------------------

Portions of this document have been redacted pursuant to a Request for
Confidential

Treatment. Redacted portions are indicated with the notation “[*****]”

 

commercial product
formulation    (e.g., tableting of API, packaging and labeling) of a drug
product incorporating the API
(the “Product”), except as noted below. Epro shall carry out, at its expense,
all drug
substance (API) related testing, such as stability testing etc. Epro shall
provide support,
at BioMarin’s option, to the BioMarin-chosen Product formulation contractor for
the
development of Product related testing, such as API assay testing, etc. at
BioMarin’s
expense. Fields of use    BioMarin’s field of use (“BioMarin’s Field of Use”)
for API is in the field of single gene disorders, including the indication of
phenylketonuria (“PKU”). Specifically excluded is any single-gene disorder based
on mutation or deletion of the nitric oxide synthase gene. Epro’s field of use
(“Epro’s Field of Use”) for API is in the field of endothelial dysfunctions
using modulation of nitric oxide synthase (“NOS”). Clinical trials    BioMarin
will bear 100% of costs relating to clinical trials of Product in the indication
of PKU and any other indication in BioMarin’s Field of Use. BioMarin will have
sole authority to direct the trials. Regulatory affairs    Epro shall be
responsible, at BioMarin’s option, for completion of the Chemistry Manufacturing
and Control (“CMC”) portion of the Common Technical Document (“CTD”) as well as
any other work that must be done to satisfy regulatory agencies regarding
manufacture of API including but not limited to qualification lots, validation
and preparation for pre-approval inspection. Epro shall be responsible for 100%
of these costs. Subject to the foregoing, BioMarin has sole responsibility for
all aspects of registration, regulatory approval and strategy, including
oversight of the CMC portion of the CTD, site inspections other than Epro, and
other regulatory requirements regarding manufacture of Product for use in the
treatment of PKU and any other indication in BioMarin’s Field of Use. Except as
described above, BioMarin will pay all regulatory costs accruing to BioMarin in
BioMarin’s Field of Use. Commercial
manufacturing    For exclusive manufacturing of prespecified amounts of API for
commercial sales and distribution in BioMarin’s Field of Use, BioMarin will pay
Epro

 

Page 32 of 40



--------------------------------------------------------------------------------

Portions of this document have been redacted pursuant to a Request for
Confidential

Treatment. Redacted portions are indicated with the notation “[*****]”

 

    

a fixed price of US$X per gram Price per gram will be determined after
production of
clinical lots and will be based on cost estimates of large-scale production
using the pilot
production process. As a royalty related to the sales of Product by BioMarin:
For
worldwide sales of Product between [****] of net sales as royalties for [****]
of net
sales as royalties for [****]. For worldwide sales of Product greater than
[****] of net
sales above [****] as royalties for [****] of net sales as royalties for [****].
At any time
during the term of the Agreement, if the average per gram cost of API (based on
the unit
price of Product divided by the number of grams of API required to produce such
unit of
Product) is set at less than the following amounts, an additional percentage of
net sales
(as indicated) shall be paid to Epro as a royalty for the jointly owned BH4
intellectual
property.

[****]

[****]

[****]

[****]

[****]

For example, if the price per gram is less than [****] dollars but more than
[****] per
gram, the additional royalty would be[****]. If the price per gram is less than
[****], the
additional royalty would be [****]. For purposes of computing cost of API,
compassionate use and similar discount or charitable sales shall not be
included.

Commercialization    BioMarin will bear 100% of costs relating to
commercialization of Product in the indication of PKU or any other indication in
BioMarin’s Field of Use. Other fields/
indications of use   

BioMarin intends to develop API in BioMarin’s Field of Use. Epro intends to
develop API in Epro’s Field of Use BioMarin will have right of first refusal
(for six months after receipt of respective information) if Epro seeks a partner
for development in Epro’s Field of Use Both parties will evaluate and inform
each other on any other possible of

indication with API manufactured by Epro and negotiate in good faith an
extension of the Agreement so as to include such indication within the scope of

 

Page 33 of 40



--------------------------------------------------------------------------------

Portions of this document have been redacted pursuant to a Request for
Confidential

Treatment. Redacted portions are indicated with the notation “[*****]”

 

     the Agreement. Both parties may grant a license for the use of API for
indications other
than BioMarin’s or Epro’s Field of Use to a third party (e.g., a biotechnology
or
pharmaceutical company), provided that BioMarin and Epro will each be entitled
to one-
half of the royalties received from such license, based on the joint
contributions of both
parties to the development of API. Any use outside of BioMarin’s Field of Use
that is
eventually owned by a third party may not use a dosage form identical to the
form(s)
BioMarin is using for BioMarin’s Field of Use. The same royalty rates for joint
BH4
intellectual property as defined in this Agreement shall apply and be payable by
Epro to
BioMarin for indications in Epro’s Field of Use. BioMarin will grant Epro a
nonexclusive, royalty-free, worldwide license for use of BioMarin-derived
preclinical
and clinical data evaluating API to Epro for regulatory filings in Epro’s Field
of Use. Project Intellectual
Property Rights    Improvements and other intellectual property discovered or
developed by either party as
a result of this Agreement, whether or not patentable, including, without
limitation,
intellectual property relating to API synthesis and process development (the
“Agreement
IP”) will belong to both parties in equal shares. That is, Epro and/or BioMarin,
depending
on involvement in invention development, will be listed as inventors on
intellectual
property filings, and both BioMarin and Epro will be listed as co-assignees.
Epro’s
already existing expertise in stabilization of API remains the sole intellectual
property of
Epro. BioMarin will receive an exclusive, worldwide license to Epro’s expertise
and
intellectual property in stabilization of API and similar compounds in
BioMarin’s Field
of Use. Epro will be responsible for all aspects of patent filings, patent
prosecution and
patent defense related to the Agreement IP, including all costs and strategy
decisions.
Epro shall be the common representative for patents and patent applications
related to the
Agreement IP. For this purpose BioMarin, as co-assignee, will grant power of
attorney to
Epro. Epro shall keep BioMarin fully informed and provide an opportunity to
advise and
comment in the preparation, prosecution and maintenance of the Patent Rights.
Epro
shall provide BioMarin copies of official actions and other communications from
the
United States Patent and Trademark Office or any foreign equivalent, received by
Epro
or its patent counsel with respect to

 

Page 34 of 40



--------------------------------------------------------------------------------

Portions of this document have been redacted pursuant to a Request for
Confidential

Treatment. Redacted portions are indicated with the notation “[*****]”

 

     patents and patent applications under the Project Intellectual Property
Rights. Governance    If either party has a grievance, jurisdiction for
resolution shall reside in defendant’s country or
state. If Epro is the defendant, jurisdiction shall be in Switzerland. If
BioMarin is the
defendant, jurisdiction shall be in the state of California. Force majeure   
BioMarin has the right to transfer all Agreement IP including the exclusive,
worldwide license to Epro’s expertise and intellectual property in stabilization
of API and the manufacturing rights to another manufacturer if Epro is unable or
unwilling to deliver the agreed-upon amounts of the API in a reasonable time
frame. In such event, Epro shall be entitled to the payment described under
“Commercial manufacturing,” less the amounts actually paid (whether to a third
party or reasonable internal costs of BioMarin) to produce the API.
Due diligence    Before signing of the Agreement, BioMarin will carry out an
audit of Epro with an on-site team including, but not limited to, BioMarin
representatives of Quality and Manufacturing. Epro shall provide the following
amounts of material: [****]. This initial [****] need not necessarily stem from
Epro’s new synthetic routes for API manufacturing (e.g. API can be commercially
available Tetrahydrobiopterin which is further processed to a chemically-stable
form). [****]. This API must be produced via Epro’s new synthetic route and be
stabilized according to Epro technology. [****]. API must meet the
specifications defined in this Agreement. If more than one pilot run is required
to produce the agreed-upon amount, the initial production run will be completed
by [****] and will provide material sufficient to initiate and complete one
clinical trial. If Epro is unable to provide agreed-upon [****], BioMarin may,
at its discretion, terminate the Agreement as stated above. If Epro is unable to
provide agreed-upon [****], BioMarin may terminate the Agreement without further
notice.

 

Page 35 of 40



--------------------------------------------------------------------------------

Portions of this document have been redacted pursuant to a Request for
Confidential

Treatment. Redacted portions are indicated with the notation “[*****]”

 

Restriction on third-
party transactions    From the date of this Term Sheet, and until the later of
90 days from the date of this
Term Sheet or the date the parties have agreed to cancel the terms of this Term
Sheet,
each of Epro and its officers, directors and affiliates will not, directly or
indirectly,
solicit or encourage any inquires or proposals or enter into or continue any
discussions,
negotiations or agreements relating to the development, manufacture or supply of
API,
or any other formulation of BH4, for use in the production of a pharmaceutical
product,
with any person other than BioMarin or its affiliates, or provide any assistance
or any
information to or otherwise cooperate with any person in connection with such
inquiry,
proposal or transaction. In the event that Epro, or its officers, directors or
affiliates,
receives an unsolicited offer or proposal for any such transaction, or obtains
information
that such an offer or proposal is likely to be made, Epro will (i) immediately
inform the
party making such proposal or inquiry of the existence its obligations under
this Term
Sheet (but without disclosing or identifying BioMarin) and will decline to
cooperate
with any such proposal or inquiry and (ii) provide BioMarin with notice thereof
as soon
as practicable after receipt, including the terms of such offer or proposal.
Without
limiting BioMarin’s ability to recover any other damages that may be caused by
Epro’s
breach of the above restrictions, in the event Epro breaches its obligations
above, Epro
shall immediately refund the [****] initial process development payment and the
additional [****], if previously paid by BioMarin. Other    Neither BioMarin nor
Epro may sell, give, trade, transfer or loan API, in any formulation, to any
other entity, for any purpose related to the other party’s Field of Use, for two
years from the date of the Agreement without the prior written consent of the
other party. Consent shall not be unreasonably withheld as long as the interests
of the party providing the consent and its ability to exploit its Field of Use
would not be damaged. Unless this Agreement is terminated due to a breach by
Epro (in which case Epro will not be entitled to any additional compensation),
Epro shall be entitled to (i) the amounts that would be payable as described
under “Commercial manufacturing,” less the amounts actually paid (whether to a
third party or reasonable internal costs of BioMarin) to produce the API and
(ii) the portion of any license royalties that would be payable to Epro for any
license of rights payable under “Other fields/indications of use” as well as all
other payments.

 

Page 36 of 40



--------------------------------------------------------------------------------

Portions of this document have been redacted pursuant to a Request for
Confidential

Treatment. Redacted portions are indicated with the notation “[*****]”

 

               This Term Sheet is an expression of interest by the parties and
is intended to facilitate further discussions regarding the proposed terms of
the Agreement. The “Payment” and “Restriction on third-party transactions”
sections of this Term Sheet shall be binding on the parties, but this Term Sheet
shall not otherwise create any binding obligations whatsoever, including,
without limitation, any obligation to conduct further negotiations.

 

Page 37 of 40



--------------------------------------------------------------------------------

Portions of this document have been redacted pursuant to a Request for
Confidential

Treatment. Redacted portions are indicated with the notation “[*****]”

 

Schedule 2

 

Epro shall provide the following amounts of Product:

 

[****]

 

Other deliverables (All documents should be in English).

All process and analytical information necessary for Drug Product testing,
release testing

Approved Batch Records

In-house BH4 reference standard (this may be the lot which is due in December
2003) with Certificate of Analysis and other characterization data.

Available physico-chemical characterization data

Assay method (probably HPLC). The method should be useful for assay of BH4,
purity (related substances and impurities), identification, and should be
stability indicating.

IR (infrared) or UV method for identification.

Residual Solvents method

Cleaning verification method

Material Safety Data Sheet (MSDS)

Quality Agreement

Flow/Technical Transfer Report

Approved Specifications

Process Schedule

Analytical Transfer Report

Approved CMO SOP for analytical methods

List of raw materials, manufacturers’ part numbers, manufacturers’ names, and
suppliers’ names.

List of raw material specifications and grade

Approved container and shipping configuration

Defined temperature range for shipping

Description of how Project materials will be ordered and inventoried to allow
for the identification of project specific materials

Bill of Material

 

Page 38 of 40



--------------------------------------------------------------------------------

Portions of this document have been redacted pursuant to a Request for
Confidential

Treatment. Redacted portions are indicated with the notation “[*****]”

 

Schedule 3

 

According to the relevant cGMP- and ICH-guidelines.

 

[****]

 

[****]

 

Page 39 of 40



--------------------------------------------------------------------------------

Portions of this document have been redacted pursuant to a Request for
Confidential

Treatment. Redacted portions are indicated with the notation “[*****]”

 

Schedule 4

 

[****]

 

[****]

 

[****]

 

[****]

 

Page 40 of 40